Supply and Sales Contract
(English Summary/Translation)
 
Contract No. 08nyc039
Date:
Buyer: SINOCHEM (the “Buyer”)
Supplier: China Agritech, Inc. (the “Supplier”)


Pursuant to the laws and regulations of the People's Republic of China ("PRC"),
and on the basis of agreement reached through comprehensive negotiations, the
Buyer and the Supplier enter into and consent to be bound by this supply and
sales contract (the “Contract”) regarding the purchase of Green Vitality series
products.
 
1. Product name, categories, specification, unit price, amount and etc.
 
Name
Specification
Quantity
(Case)
Volume
(Liter)
Unit price
(RMB/liter)
Amount
(RMB)
Green Vitality
(high concentrate liquid compound fertilizer )
180ml*50 bottle/case
20,000
180,000
55.5
9,990.000
Green Vitality
(high concentrate liquid compound fertilizer )
90ml*50 bottle/case
100,000
450,000
66.6
29,970,000
Green Vitality
(high concentrate liquid compound fertilizer )
20ml*300
sack/case
83,500
501,000
50
25,050,000
Total amount) :
RMB 65,010,000 (approximately US$ 9,500,000 )

Note: no charge to Buyer for packing; the prices under this contract are the
prices to the customer.
 
2. Quality requirements
 
The quality and packing of the products provided by the Supplier should be in
accordance with national laws and regulation. The Supplier also should provide
all certificates needed in delivery and sales.


The Supplier should ensure that the products under this contract meet the
current standard illustrated on the package, which have been confirmed by the
Buyer prior to purchase. Meanwhile, the Supplier should handle all complaints
from farmers promptly and give compensation for losses caused by quality issues
in accordance with relevant laws and regulation.
 
3. Receiver, destination and delivery method
 
Destination of delivery will be the warehouse indicated by the Buyer, informed
to the Supplier by facsimile. The Buyer should inform the Supplier 7 days before
the delivery if the delivery destination needs to be changed. The Supplier is
responsible for the delivery preparation and all delivery fees associated with
the delivery to the warehouses designated by the Buyer. .


The Supplier should inform the Buyer the details of delivery including the
destination, quantity and the receiver by fax right after the shipment. If the
Supplier delivers the goods to wrong place or wrong receiver, the Supplier will
not only be responsible to re-deliver the goods to the designated place and
receiver but also be responsible for the extra expenses or loss suffered by the
Buyer due to the incident.
 

--------------------------------------------------------------------------------


 
The Supplier should deliver all the products within 10 days after receiving the
delivery notice (provided that the order is less than 100 metric tons; the
delivery date shall be extended for additional 5 days for every additional order
of 100 metric tons). If the Supplier cannot deliver the products on time, the
purchase price should be adjusted to the market price at the time of delivery if
such price is lower than the agreed price under this Contract. In addition, the
Supplier shall pay the Buyer a penalty equal to 0.5% of the amount of delayed
goods per day and all losses suffered by the Buyer due to the delay.
 
4. Sales region

The Supplier shall assist the Buyer to exploit and expand the China market as
well as provide support to promotions such as ads, promotional meeting, and
technical service.
 
5. Payment
 
The Supplier should check the actual sales of the Buyer monthly and issue an
invoice. The Buyer should make payments within 5 days after receiving the
invoice.


6. Inspection method


In the event that the products received by the Buyer do not meet the standards
required herein, the Buyer shall inform the Supplier within 5 days after
receiving the products and provide certain proof of non-compliance. Upon
verifying the proof of non-compliance, the Supplier shall replace such products.
If the Buyer does not object to the Supplier or provide proof of non-compliance
within 5 days after receiving the products, the products received by the Buyer
shall be deemed as meeting the standards required herein.


The Supplier shall bear all responsibilities associated with the quality of the
products, including handling all business issues, compensating all losses
suffered by the Buyer due to quality problems of the products. The Buyer shall
inform the Supplier promptly in writing upon receiving any test failure report
issued by any administrative law enforcement agency. The Supplier shall
challenge such test report within 5 days after receiving the notice. Otherwise,
the Supplier will be deemed as agreeing to the test report.


7. Exemptions
 
In the event of non-performance due to force majeure, the impacted party shall
inform the other party promptly and shall not be liable for any default upon
providing evidence of force majeure.


8. Others:


1). The Supplier will provide technical staffs to assist the Buyer in expanding
the network of the retail clients, fulfilling the agreed sales support
commitment.


2). The Buyer shall coordinate with the Supplier regarding products storage and
related instruction of the delivery. Meanwhile, the Buyer will provide the full
supports and conveniences for the Supplier’s technical staffs managing the
related tasks during the process.


2

--------------------------------------------------------------------------------


 
3). The Supplier will support the sales as follows:
A. County-level advertisement;
B. Technology support and operation training
C. Ancillary promotional materials
D. Point-of-Purchase advertising in local store
E. Distributor conference and farmer conference
F. Testing point
G. Other supports approved by both of parts


4). Any penalty, compensation, transportation, and economic damages shall be
paid within 10 days after settlement established via wire transfer. The delay
will be recognized and settled as the late payment violation. Neither party
shall default the delivery or payment to offset any of the above payment, unless
the parties agreed otherwise.
 
3

--------------------------------------------------------------------------------


 
9. Effectiveness & dispute Settlement:


This Contract is governed by the laws of People’s Republic of China. Both
parties shall settle the disputes via negotiations possibly. Either party can
file the case under the jurisdiction of the local people's court where the
Plaintiff is located when the consensus cannot be reached.


This Contract shall become effective as of the date when the legal
representatives from both parties sign and affix the company seal to this
Contract (the “Effective Date”). The term of the Contract shall commence on the
Effective Date and shall terminate on December 31, 2009. During the term of the
Contract, neither party shall change or terminate this Contract without mutual
agreement in writing. Any amendment to this Contract shall be deemed as part of
the Contract with the same legal validity.


This Contract has two originals, which are identical to each other, with each of
the parties holding one copy.


Buyer: SINOCHEM
Supplier: China Agritech, Inc.
(Corporate Seal)
(Corporate Seal)
By: Zheng Fan Yang
By: /s/ Yu Chang
 Zheng Fan Yang, Deputy GM of Agrichemicals, Dept
Yu Chang, CEO & President
Tel: 010-5956-9550
Tel: 86-10-5962-1278
Fax:010-5956-9662
Fax: 86- 10 -5962-1225

 